Winborne, J.
This criminal prosecution in the Superior Court is upon a bill of indictment, and not upon the warrant. Therefore, this is the basic question for decision on this appeal. It appearing upon the face of the record of the bill of indictment that the offense for which defendant stands indicted was committed on a date less than six months prior to the date the bill of indictment was returned by the grand jury a true bill, did the Superior Court of Union County have jurisdiction to take cognizance of the offense? In the light of the jurisdiction then vested in the Recorder’s Court of Union County, the question merits a negative answer. For it appears that at the time the bill of indictment was returned a true bill the Recorder’s Court of Union County had exclusive original jurisdiction of the offense charged under G.S. 20-138 designated a misdemeanor by G.S. 20-176.
In this connection, it is provided in subsection 5 of Section 4 of Chapter 860 Public Laws 1907, that the jurisdiction of. the court created thereby, the Recorder’s Court of the City of Monroe, later changed to the name of Recorder’s Court of Union County, Chapter 240 of 1943 Session Laws of North Carolina, that in addition to the jurisdiction conferred in subsections (1), (2), (3) and (4) of this Section, said court “shall have exclusive original jurisdiction to hear and determine all other criminal offenses committed within the County of Union, below the grade of a felony as now defined by law, and all such offenses committed within the County of Union are hereby declared to be petty misdemeanors.”
And it is further provided in subsection 6 of Section 4 of Chapter 860 P.L. 1907 “that in all criminal offenses whereof said court has been given jurisdiction in this Act wherein no prosecution has been commenced within six months from the commission thereof, the Superior Court of said County may proceed to try the same as though this court did not exist.”
Moreover, it is noted here that the statute G.S. 7-64 restoring to Superior Courts concurrent jurisdiction of criminal actions in which by statute original jurisdiction has been taken from the Superior Court *65and vested exclusively in inferior courts does not apply to Union County.
Defendant also moves in this Court to dismiss the action upon the ground that the Superior Court of Union County did not have jurisdiction over the subject matter of the prosecution for reasons as above set forth. The motion is well taken. Hence the judgment will be arrested.
And since the Superior Court is without jurisdiction over the offense charged in the bill of indictment on which the case is prosecuted, the legal effect of arresting the judgment is to vacate the verdict and judgment, and to dismiss the action in Superior Court upon the' bill of indictment. However, the State may proceed against defendant, if it so desires, S. v. Strickland, 243 N.C. 100, 89 S.E. 2d 781, in the Recorder’s Court of Union County upon the original warrant or upon the original warrant as it has been or may be amended.
Judgment arrested.
Johnson, J., took no part in the consideration or decision of this case.